Citation Nr: 1818496	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 2009, for the grant of a 60 percent evaluation for chronic gastroesophageal reflux with Barrett's esophagus status post-operative gall bladder.

2.  Entitlement to an evaluation in excess of 60 percent for chronic gastroesophageal reflux with Barrett's esophagus status post-operative gall bladder from February 5, 2009, to October 23, 2011, and on or after February 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to January 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for scars of the bilateral feet and continued evaluations for chronic gastroesophageal reflux with Barrett's esophagus, bilateral hallux valgus, post-operative gall bladder, hernia, headaches, and hemorrhoids.  

In July 2009, the Veteran filed a notice of disagreement with the April 2009 rating decision.  In November 2011, the Veteran clarified that he only wished to appeal the issues that pertained to his gastroesophageal reflux with Barrett's esophagus.  The Agency of Original Jurisdiction (AOJ) issued a statement of the case in December 2011 and a supplemental statement of the case in June 2012 for the issues of entitlement to an effective date earlier than February 5, 2009, for the grant of a 60 percent evaluation for chronic gastroesophageal reflux with Barrett's esophagus status post-operative gall bladder and entitlement to an increased evaluation for chronic gastroesophageal reflux with Barrett's esophagus status post-operative gall bladder.  The Veteran perfected his appeal pertaining to these issues in a July 2012 VA Form 9.  A March 2016 VA Form 9 certified all of the issues decided in the April 2009 rating decision.  Based on the forgoing, the only issues that have been perfected and that are before the Board are entitlement to an effective date earlier than February 5, 2009, for the grant of a 60 percent evaluation for chronic gastroesophageal reflux with Barrett's esophagus status post-operative gall bladder and entitlement to an increased evaluation for chronic gastroesophageal reflux with Barrett's esophagus status post-operative gall bladder.  

In May 2016, the Veteran testified at a Board hearing before a Veterans Law Judge that is no longer employed at the Board.  In July 2016, the Board sent the Veteran a letter to ascertain whether he wanted another hearing.  The Veteran responded and declined another Board hearing in August 2016.

In January 2018, the Veteran waived initial AOJ review of the evidence received after June 2012 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that the Veteran filed a claim for vocation rehabilitation benefits in September 2003 based his chronic gastroesophageal reflux with Barrett's esophagus status post-operative gall bladder.  Unfortunately, the Veteran's vocation rehabilitation folder has not been associated with the record.  As these records are pertinent to the instant appeal, a remand is required to obtain the Veteran's vocation rehabilitation folder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's vocation rehabilitation folder.  All attempts to obtain this folder should be fully documented in the claims folder. 

If after continued efforts to obtain these records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.
2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




